Citation Nr: 0830364	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-12 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a low back strain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to October 
2004.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDING OF FACT

For the entire time on appeal, the veteran's thoracolumbar 
spine disability has been manifested by pain and some 
limitation of motion; ankylosis and incapacitating episodes 
of intervertebral disc disease have not been shown.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for a 
thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

A recent decision of the United States Court of Appeals for 
Veterans Claims has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

In this case, the veteran's thoracolumbar spine disability is 
currently rated as 10 percent disabling pursuant to DC 5237 
for a low back strain.  In order to warrant a disability 
rating in excess of 10 percent, the evidence must show the 
following:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees (20 percent); 
*	the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees (20 percent);
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis (20 
percent); or
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months (20 
percent), whichever of the above results in the higher 
evaluation when all disabilities are combined under 
§ 4.25.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In the present instance, the Board finds that a disability 
rating of 20 percent, but no more, warranted under the 
applicable regulations.  First, the Board finds that a rating 
of 20 percent is warranted based on forward flexion of the 
thoracolumbar spine.  Specifically, although the October 2005 
VA examination revealed forward flexion to 80 degrees, it was 
noted that pain was present upon flexion at 40 degrees.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, as the veteran's flexion motion of 
the thoracolumbar spine is functionally limited by pain at 40 
degrees, a 20 percent disability rating is warranted.

Next, in considering whether the veteran is entitled to a 
disability rating in excess of 20 percent, the Board finds 
that his symptoms do not more nearly approximate the rating 
criteria for the next higher rating.  A disability rating in 
excess of 20 percent rating will be warranted when the 
objective medical evidence shows the following:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less (40 percent);
*	favorable ankylosis of the entire thoracolumbar spine 
(40 percent);
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months (40 percent).  

In this regard, the Board finds that a disability rating in 
excess of 20 percent is not warranted under the applicable 
regulations.  First, the Board finds that there is no basis 
for a higher rating based on forward flexion of the 
thoracolumbar spine.  Specifically, as stated above, the most 
limiting flexion reported is to 40 degrees, based on pain.  
This evidence does not support the next-higher rating of 40 
percent which requires that limitation of flexion be to 30 
degrees or less.

Next, the evidence of record does not support a finding of 
favorable ankylosis of the entire thoracolumbar spine.  
Ankylosis is defined as a fixation of the spine.  Given the 
range of motion shown by the medical evidence, there is no 
basis for a disability rating in excess of 20 percent for 
ankylosis.  

Next, a higher rating is not warranted for incapacitating 
episodes of intervertebral disc syndrome.  Although the 
veteran stated that he experienced flare-ups of his low back, 
there is no indication that bedrest, the threshold 
requirement, was prescribed by a physician as a result of 
intervertebral disc syndrome.  Therefore, the Board finds 
that there is no basis for a higher rating pursuant to this 
provision.

The Board recognizes that, in an October 2005 VA examination, 
the physician noted that the veteran experienced flare-ups 
once a week and that his lower back pain significantly 
affected his occupation.  Specifically, the examiner noted 
that the veteran's low back disorder caused decreased 
mobility, problems with lifting and carrying objects, and 
pain, which resulted in "increased absenteeism" from work.   
The veteran's complaints of pain are also supported by 
statements submitted by his wife, family, and employer, all 
of which explained that his low back condition caused him to 
miss work.  

Even considering the veteran's subjective complaints of loss 
of motion due to factors such as pain and weakness, the Board 
notes that the October 2005 VA examination still demonstrated 
a level of range of motion, with flexion to 40 degrees 
without pain.  Also, in various 2005 private treatment 
reports, it was noted that he performed a number physical 
activities despite his low back condition, such as camping, 
fishing, Tai Bo, abdominal exercises, and moving into his new 
home.  Significantly, in a February 2005 private treatment 
report, it was noted that he was "very functional" and, in 
March 2005, the examiner noted that the veteran was able to 
work and function normally.  

More recently, in a January 2008 VA treatment report, even 
though the physician directed the veteran to stop jogging due 
to low back pain, it was still noted that he was able to walk 
briskly and lifted weights (the physician "encouraged him to 
stay low with his weights"). 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991). 

In weighing the inconsistent evidence of record, the Board 
finds the objective medical findings, which demonstrate a 
level of range of motion which does not support a higher 
rating, to be more probative than the statements of 
additional impairment due to pain.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997); Cartwright, 2 Vet. App. at 
25 (interest may affect the credibility of testimony).  

In consideration of the above, the Board finds that the 
evidence of record demonstrates that the veteran possesses 
sufficient range of motion and can perform many physical 
activities.  Therefore, even considering his subjective 
complaints of pain and occasional flare-ups, the evidence 
does not warrant a higher rating under DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007) but finds no evidence that the veteran's 
back disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the October 2005 VA examination indicated that 
the veteran did not have a history of hospitalization.  
Additionally, the Board finds that the weight of the evidence 
does not demonstrate that his low back disability caused 
marked interference with employment.  

The Board acknowledges the occupational impairment noted on 
the October 2005 examination for "increased absenteeism" 
and the statements submitted by his wife, family, and 
employer indicating that the veteran's low back condition 
caused him to miss work.  However, as stated above, the 
October 2005 VA examination still showed flexion ability to 
40 degrees without pain.  Also, in various 2005 private 
treatment reports, the veteran was employed full-time and 
performed a number of physical activities despite his low 
back condition.  

Significantly, private treatment records from 2005 indicated 
that the veteran was able to work and function normally, and 
a more recent October 2007 VA treatment report indicated that 
he was employed.  

As stated above, the Board finds the objective medical 
findings, which demonstrate significant range of motion, to 
be more probative than the statements of occupational 
impairment made by the veteran for purposes of obtaining VA 
compensation.  Thus, the weight of the evidence indicates 
that his low back strain has not caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities.

Therefore, given the absence of such factors such as frequent 
hospitalization and marked interference of employment, the 
Board finds that the requirements for an extraschedular 
evaluation for his thoracolumbar spine disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Moreover, the scheduler rating criteria for thoracolumbar 
disabilities contemplate limitation of motion with and 
without pain.  The rating criteria specifically contemplate 
spine limitation of motion due to pain, radiating pain, 
stiffness, and aching.  Hence, referral for assignment of an 
extra-schedular evaluation is not warranted in this case.  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms more nearly 
approximate the criteria for a disability rating of 20 
percent, but no higher.  The Board has considered the entire 
period of claim and finds that the assignment of different 
ratings for different periods of time during the claim period 
is not warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Moreover, the veteran's claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed 
under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records with the claims file, and he 
was afforded a VA examination in October 2005.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 




ORDER

Throughout the entire period of the claim, a 20 percent 
rating, but no more, for a low back strain is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


